Title: To Thomas Jefferson from Elizabeth Leathes Merry, 26 December 1803
From: Merry, Elizabeth Leathes
To: Jefferson, Thomas


               
                  Washington Monday 26th: 1803
               
               Mrs: Merry presents her respects to Mr: Jefferson and returns him her best thanks for the very Valuable, and scarce seeds he has had the goodness to send her.
               Mrs: M: has with her seeds, wch. She presumes may be of use in the Country, and begs leave to offer any part of them to Mr Jefferson.
            